         Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 1 of 28



                   AFFIDAVIT IN SUPPORT OF ARREST WARRANT
                          AND CRIMINAL COMPLAINT
       I, Heather M. Ritter, a Special Agent with the Federal Bureau of Investigation, being first

duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for an arrest warrant.

       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been since March 2009. I am currently assigned to the FBI’s Violent Crime Task Force, which is

responsible for investigating violent crimes and major offenders in Washington D.C. During the

course of my participation in law enforcement, I have conducted arrests and executed search and

seizure warrants and court orders. I have investigated crimes involving bank robberies, Hobbs Act

violations, extortion/threats, and kidnappings. During my tenure with the FBI, I have also worked

on other types of investigations including public corruption, fraud, money laundering, and

counterintelligence. My training included instruction on investigative tools and criminal law, such

as the development and identification of probable cause to support the execution of search

warrants.

       3.      I have a general familiarity with the fundamental operations of the internet,

hardware, and software, and the communication protocols across each. Experience with similar

investigations and working with other FBI Special Agents and computer forensic professionals has

expanded my knowledge of internet communications and, more specifically, internet-based

obfuscation techniques. I have participated in the execution of warrants involving the search and

seizure of computers, computer equipment, and mobile phones, and electronically stored

information, in conjunction with various criminal investigations.




                                            Page 1 of 28
          Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 2 of 28



       4.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7); that is, an officer of the United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Title 18, United States Code, Section 2516.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       6.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §§ 875

(Threats) and 2261A (Stalking) have been committed by BRENDON SPANN.

                                        JURISDICTION

       7.      This Court has jurisdiction to issue the requested warrant because acts or omissions

in furtherance of the offenses under investigation occurred within Washington, DC. See 18 U.S.C.

§ 3237.

                                  STATEMENT OF FACTS

       8.      On or about March 2019, FBI’s Violent Crime Task Force met with members of

the Metropolitan Police Department for the District of Columbia, the Arlington County Police

Department of Virginia, and the Montgomery County Police Department of Maryland regarding

their ongoing threat and stalking investigations involving one adult female (hereinafter “the

victim” or “Victim”) who has been targeted since November 2017 through a variety of anonymous

online communications. Beginning sometime after November 2017, members of the victim’s

family, friends, co-workers, and even the victim’s family’s co-workers have received threatening



                                           Page 2 of 28
         Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 3 of 28



and harassing messages from an unidentified person, all linked back to the victim.            The

communication has escalated in both content and obfuscation techniques including the use of the

Tor network and other obfuscation websites and email providers to hide the identity of the sender.

       9.      The Onion Router or “Tor” is a network of computers designed to facilitate

anonymity by masking the user’s true IP address. An Internet Protocol address (“IP address”) is a

unique number assigned to every device connected to the internet to facilitate communication,

similar to a phone number. A Tor exit node is the last computer through which a user’s

communications were routed. There is no practical way to trace the user’s actual IP address back

through that Tor exit node. To access the Tor network, a user must install an add-on to the user’s

web browser, the Tor browser, or an app on their cell phone.

       10.     In June of 2017, the victim and Brendon SPANN ended a romantic relationship but

remained friends until around November 2017.

       11.     SPANN works at the U.S. Department of Education in Washington, D.C.

       12.     SPANN has a degree in Information Systems from Bowie University. SPANN also

worked briefly for the National Security Agency (NSA).

       13.     In or about November 2017, the victim began to receive repeated unwanted text

messages and phone calls from phone number (410) 562-2112, which she knew belonged to

SPANN.

       14.     According to AT&T, SPANN has been the listed subscriber of phone number (410)

562-2112 (“SPANN’s cell phone number”) from some time before November 2017 until the

present. According to records provided by Apple, SPANN may have been the subscriber of the

phone number since at least October 2014.




                                            Page 3 of 28
          Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 4 of 28



        15.     Sometime in or around November 2017, the victim blocked SPANN’s cell phone

number.

        16.     On or about November 2, 2017, the victim sent an email from her work email

address (which contains her first initial and last name) to SPANN’s work email address,

brendon.spann@ed.gov to tell him to stop contacting her and her coworkers. The victim wrote,

“Before you contact another employee here through a blocked number, know that your location

can be tracked. Do not contact me through this email or my personal email again.” SPANN

responded with the following message: “I don’t know who you are, but I will be blocking you

from contacting me. Please do not contact this email again.” Approximately nine minutes later,

SPANN emailed the victim again stating, “As a representative of [Victim’s place of work], you

should not be sending these types of messages. Do you work under a Ms. [Victim’s supervisor]?”

        17.     Then the victim began receiving calls from an unknown telephone number. When

the victim answered, she recognized SPANN’s voice on the phone. The victim again told SPANN

to leave her alone or she would call the police. SPANN replied, “Call them. Have them shoot

me.” SPANN then told the victim that he hoped that she would get into a car accident and die.

        18.     On or about November 28, 2017, around 7:30 PM Eastern Standard Time (EST),

the victim received three text messages from the phone number (240) 249-2613. Each read, “Liar,”

“Liar,” “Lir [sic].”

        19.     According to Bandwidth, a voice messaging software company, the phone number

(240) 249-2613 belongs to Ad Hoc Labs, Inc. (dba “Burner”). Burner is a mobile application for

iOS and Android created by Ad Hoc Labs, Inc. that allows users to create temporary disposable

phone numbers that are anonymous.




                                          Page 4 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 5 of 28



       20.    According to records provided by Ad Hoc Labs, Inc., SPANN’s cell phone number

is listed as the “user” phone number for the Burner phone number (240) 249-2613 (“SPANN’s

Burner phone number”). SPANN’s Burner phone number was assigned to the account associated

with SPANN’s cell phone number on November 29, 2017 at 12:26 AM (UTC Time)

(approximately 7:26 PM on November 28, 2017 in Eastern Standard Time). The records show

three outbound text messages sent from SPANN’s Burner phone number on November 28, 2017

(EST Time), which were consistent with the times that the victim received the text messages.

Therefore, based on my knowledge, training, and experience, and the above evidence, I believe

that SPANN sent the “Liar” texts from the Burner phone number.

       21.    Approximately three hours later, still on or about November 28, 2017, the victim

received text messages from the phone number (646) 760-2497, which she did not recognize,

saying, “This one is running out of credits for texts too, just unblock me … I’ll have to do

something stupid … Just text my phone.” Based on my knowledge, training, and experience, and

the above evidence showing that these text messages were sent close in time to the previous texts

from SPANN and appeared to reflect previous conversations and the victim’s blocking of

SPANN’s phone, I believe that SPANN sent the text from (646) 760-2497.

       22.    On or about November 29, 2017, the victim received text messages from an

unknown phone number, (240) 776-2574. The victim texted back, saying in part, “Stop harassing

means stop!! … Brendon stop contacting me! … Just go ur [sic] own way!!” The unidentified

sender responded, “No problem, you set this up … Smh (“smh” is a common abbreviation used in

text messages for “shaking my head”) … Send me back anything I gave you … Are you sending

it back?” Starting at or around 2:59 PM, the victim received text messages from the same phone

number stating, “You should get some fresh air … Outside.” Approximately seven minutes later,



                                          Page 5 of 28
         Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 6 of 28



the victim received a screenshot of the Wi-Fi networks accessible to the phone at the phone

number. One of the Wi-Fi networks appears to be the one associated with a Washington

Metropolitan Area Transit Authority station near the victim’s office.

       23.        On that same day, the victim saw SPANN as she was leaving work. The victim

stated that SPANN approached her vehicle and pulled on her door handle. The victim kept the

vehicle door locked and drove down the street, but SPANN attempted to keep pace with the vehicle

on foot. The victim saw him again when she was stopped at a streetlight. Within minutes of

leaving the immediate area, the victim received a text message from the same phone number

stating, “Wtf.”

       24.        Later that same day, the victim received numerous anonymous phone calls and, at

some point that night, an unknown individual rang the doorbell of the victim’s home several times

and then fled. Based on my knowledge, training, and experience, and the above evidence showing

that these actions followed closely behind SPANN’s appearance at the victim’s work and inability

to get in her car, I believe that SPANN committed these acts.

       25.        According to Bandwidth, the phone number (240) 776-2574 belongs to a Google

Voice account. According to Google’s records, Google issued the phone number on November

29, 2017, the same day the victim received the texts and SPANN attempted to enter the victim’s

vehicle. Such a voice over internet protocol (VOIP) phone number allows phone calls and text

messages to occur over the internet. The phone number is registered to “Robert Smith” and

connected to the Google email account Tram912t@gmail.com. Based on my knowledge, training,

and experience, and the above evidence showing that these text messages were consistent in

character with previous messages sent by SPANN, were sent close in time to SPANN appearing

at the victim’s work and appeared to reflect previous conversations and that interaction, I believe



                                            Page 6 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 7 of 28



that SPANN sent the texts from (240) 776-2574. Based on the Affiant’s training and expertise

combined with research associated from this investigation, including that the phone number was

registered on the same day as the texts were sent and SPANN appeared at the victim’s work, your

Affiant believes that SPANN registered the phone number and that the registered name Robert

Smith is an alias used by SPANN.

       26.    On     December      1,   2017,    the      victim   received   an    email     from

nobody@remailer.paranoici.org saying:

       Stop doing this to me, you’re scaring me. How you gonna throw away someone
       and act like they don’t exist? You can’t do that. You act like I’m garbage … Who
       helped you just recently with your decision about your friend? You know I give
       good advice. … Who makes you laugh with jokes? … Who took off from their
       job to accompany you for safety and drove hours with you? … Who checks up on
       your health? … Who helped you move out of your apartment in Baltimore? …
       Who gave you encourage to find an internship and now a job when you gave up
       your search and said you would just babysit forever? I said keep trying and you
       landed them. … Who was there in September when you were “devastated”
       romantically twice by another man (who was engaged to be married)? … You
       would turn your back on someone who did those things and much more? Those
       things can’t be erased, and you understand what I mean to you. You will always
       think of me, and what we share. Remember when you spent your tax refund on
       me? That’s love, that doesn’t go away. I just helped you this week, and now I’m
       the enemy? How are you going to do the same things regarding your friend lying
       that you did after your affair in September: Try to use me for emotional comfort, I
       then solve your problem, and then you decide to not talk to me. That’s wrong to
       do. You think somebody else would have put up with that stuff? You threatened
       me with physical harm, and then we made up. We’re going to make up now. It
       never stops with you. Remember the Mariah Carey “Forever” song? You said
       forever and sent that song, and now you’re saying never. I’m not a threat. I stood
       by you, even when you did the things that you did. How can you say I tortured
       you? You’ve tortured me, and bring others into this. Torture is telling people I hit
       you, when you were never hit. That’s slanderous. Torture is making someone lose
       their job. Torture is not being there for someone who was there for you. You broke
       up with your last ex right around his birthday, that’s torture. You still cry about
       what you did to him, and you cry about what you’re doing to me. Don’t make this
       situation like your last ex. I’m not putting you down, but to say I tortured you is
       wrong. Do the right thing and make up with me. I have been there for you every
       time. Other people don’t understand what’s going on. Do not cut me out of your
       life, that shouldn’t be done. I’m the person that you love, the same person that I
       was when you met me and fell in love. That “felinlovee” is a reference to me, and

                                           Page 7 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 8 of 28



       you know that. I have moved past this whole situation, but I’m going to help you.
       We are going to talk again starting today and build. Text my phone today and tell
       me what time we’re going to have our phone conversation.

The email included a YouTube hyperlink to the Mariah Carey song “Forever.”

       27.    The victim confirmed the following information in reference to the above email

message:

               a. As to the portion of the email that reads, “Who helped you just recently with

                  your decision about your friend? You know I give good advice,” the victim

                  reported that, in November 2017, her best friend (hereinafter known as “Best

                  Friend”) posted a picture of the victim on Best Friend’s public Twitter account.

                  Best Friend said that she intended the post to promote the fact that the victim

                  was newly single. The victim was upset that Best Friend posted her photo

                  without victim’s permission. Best Friend claimed that the picture was posted

                  for a short time before Best Friend took it down. However, SPANN told the

                  victim that he was on Best Friend’s Twitter page and knew the post was up for

                  a longer period. The victim confronted Best Friend with the information she

                  received from SPANN.

               b. As to the section of the email that reads, “Who took off from their job to

                  accompany you for safety and drove hours with you?” the victim stated that in

                  2015 or 2016, she had to travel to Blacksburg, Virginia for training. SPANN

                  accompanied her on the trip and he drove the entire way there.

               c. As to the section of the email that reads, “Who checks up on your health?” the

                  victim reported that she was diagnosed with an autoimmune disease over 10

                  years ago and SPANN is aware of it.



                                         Page 8 of 28
Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 9 of 28



     d. As to the section of the email that reads, “Who helped you move out of your

        apartment in Baltimore?” the victim reported that, in or around the spring of

        2015, the victim completed a certification through the University of Baltimore

        in Baltimore, Maryland. After completing it, SPANN helped the victim to

        move out of her Baltimore apartment.

     e. As to the section of the email that reads, “Who gave you encourage to find an

        internship and now a job when you gave up your search and said you would

        just babysit forever? I said keep trying and you landed them” the victim

        reported that while the victim was completing her certification, she babysat for

        her niece to earn extra cash. SPANN, who had several internships, encouraged

        the victim to apply for an internship. In or around August 2016, the victim

        landed an internship with an education council in Washington, DC. This

        internship eventually led to a full-time position where the victim currently

        works.

     f. As to the section of the email that reads, “Who was there in September when

        you were “devastated” romantically twice by another man (who was engaged

        to be married)?” the victim reported that in or about September 2017, the

        victim had dinner with her co-worker (hereinafter known as the “Co-worker

        1”) who was engaged to be married. During the dinner, the victim and Co-

        worker 1 confessed to have feelings for each other; however, Co-worker 1 told

        the victim that he was in love with his fiancé and planned to marry her. The

        victim was devastated and confided in SPANN about what had occurred.




                               Page 9 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 10 of 28



               g. As to the section of the email that reads, “Remember when you spent your tax

                   refund on me?” the victim reported that in January 2015 or 2016, she received

                   her tax refund early and used part of it to pay for dinner to celebrate SPANN’s

                   birthday.

               h. As to the section of the email that reads, “Remember the Mariah Carey

                   “Forever” song? You said forever and sent that song, and now you’re saying

                   never,” the victim reported that while they were dating, the victim told SPANN

                   that the Mariah Carey song “Forever” was their song.

               i. As to the section of the email that reads, “You broke up with your last ex right

                   around his birthday, that’s torture,” the victim reported that in 2014, the victim

                   broke up with her ex-boyfriend one week after his birthday and later told

                   SPANN about it.

               j. As to the section of the email that reads, “I’m the person that you love, the

                   same person that I was when you met me and fell in love. That “felinlovee” is

                   a reference to me, and you know that,” the victim reported that the victim has

                   an Instagram account called “fellinlove” and created the account during the

                   time she and SPANN were dating. The victim believes that “felinlovee” is in

                   reference to her Instagram account, but it was misspelled.

       28.    The December 1, 2017 email from nobody@remailer.paranoici.org contained the

sender’s IP address, 88.80.28.20, in the header information of the email. An open source lookup

of the IP address 88.80.28.20 revealed that it is associated the Swedish ISP provider, PeRiQuito

AB (PRQ). PRQ is a globally known web hosting company that markets an anonymous platform

to its clients for internet access. PRQ clients have included WikiLeaks. Based on my knowledge,



                                          Page 10 of 28
         Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 11 of 28



training, and experience, and the above evidence showing that these email messages were

consistent in character with previous messages sent by SPANN, appeared to reflect previous

conversations and included private information that SPANN was aware of, I believe that SPANN

sent the email from nobody@remailer.paranoici.org.

         29.   Also on December 1, 2017, the victim filed for a temporary protective order in

Arlington General District Court in Virginia.

         30.   On or about December 8, 2017, SPANN was served with the temporary protective

order.

         31.   That same day, on or about December 8, 2017, the victim’s sister (hereinafter

known as “Sister 1”) received a text message from SPANN’s cell phone number that read, “Hello,

I’m trying to reach [Sister 1]” and “Hi [Sister 1], This is Brendon. I’m trying to reach your parents

to clear the air about some very important things.”

         32.   On January 4, 2018, after SPANN appealed the protective order, it was denied due

to a lack of evidence at the time directly tying SPANN to any harassing communication. Many of

the connections described above were discovered through FBI investigation after January 4, 2018.

         33.   On or about January 6, 2018, Best Friend received a text message from an unknown

email address mixmaster@hoi-polloi.org and the message read in part, “I know you’re getting

these messages.” Best Friend responded back to saying, “Didn’t I tell you to stop messaging me.”

         34.   The following day, Best Friend received text messages from an unknown sender

identified as “Anonymous” from similar phone numbers that were each missing one digit. The

first text message was from phone number (410) 200-502 and read, “You don’t need to answer

actually. The private investigator will give me all of her whereabouts and anyone she speaks to.

Continue tweeting your nonsense.” The second text message came from phone number (410) 100-



                                           Page 11 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 12 of 28



003 and read, in part, “She is being watched for her own safety from the outside world. Any

husband would do that for their wife. It’s all completely above board and legal, so there’s no need

for you to get excited about it.” The third text message came from phone number (410) 200-503

and the message read in part, “Have her contact me, and you won’t be needed … you think I want

to be talking to you? I don’t care about you.” The same text message that Best Friend received

from phone number (410) 200-503 was also sent to her from email address mixmaster@hoi-

polloi.org. The fourth text message came from phone number (410) 200-504 and the subject of

the message was “She lost, loser” and the contents read, “Guess you didn’t hear, she lost lmao You

wanna try the same route? You’ll get laughed out of there just like she did.” The abbreviation

“lmao” is commonly used in text messages for “laughing my ass off.” Best Friend then sent a text

message to SPANN’s AT&T cell phone number that said, “I’m going to ask you one last time to

NOT send me any text messages from anymore anonymous apps and to stay off my social media.

This is consider harassment. Leave me ALONE.” SPANN responded, “Again, who are you? ...

You are anonymous … Troll … This is an awful prank, I hope you get well crazy person.” Best

Friend responded, “You’re bored as hell and just mad you can not contact [Victim] anymore. So

your [sic] reaching out to her friends. The judge is already aware of you doing this. You have a

file now. So like I said CALL the police on me.” SPANN responded back to Best Friend, saying,

“I can’t contact her? I thought my case was dismissed. Do you know something I don’t? … I

have a file of a dismissed case by a scorned woman … Are you her lawyer? I would go to jail? I

thought that only applied with protective orders? And, I don’t have one. Give me her number.”

Best Friend responded, “Hell no.” Based on my knowledge, training, and experience, and the

timing of the above communications being right after SPANN got the restraining order denied,

and SPANN’s responses to Best Friend’s texts, I believe that SPANN controlled and used



                                           Page 12 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 13 of 28



mixmaster@hoi-polloi.org and the various (410) 500- text numbers to send the above

communications to Best Friend.

        35.     On or about January 16, 2018, SPANN was banned from all Virginia Tech

facilities. Victim worked at Virginia Tech. SPANN appealed the ban in writing stating, in part,

“Due to the nature of my job at the Department of Education, I may need to visit one or more

Virginia Tech facilities in the future. This ban can have an adverse affect [sic] on my ability to

fully perform my job.” According to SPANN’s supervisor, SPANN would have no reason to visit,

or need access to, any university or college campus to perform his work duties.

        36.     On or about January 31, 2018, Sister 1 received an email                          from

roxiehart@yahoo.com, sent through the College of Southern Maryland (“CSM”) Directory with

the message, “Hey [Sister 1], Be sure to tell [the victim] I said hi. Have a good day now.” The IP

address associated with the email sender was 178.20.55.18 and resolved back to a Tor exit node

and the sender’s true IP address is, therefore, untraceable.

        37.     On or about February 1, 2018, Sister 1 received an email from tryingto@aol.com

that was also sent through the CSM Directory, which stated, in part, “You guys must want me to

end up like Lana. This is sick. I’ll have to do it at your sister’s job so she can see it.” This appears

to be a reference to Sister 1’s sister-in-law, Lana, who committed suicide. During his relationship

with the victim, SPANN had become aware of this information. The IP address associated with

the email sender was 163.172.223.200. An open source lookup of the IP address identified it as a

Tor exit node and the sender’s true IP address is, therefore, untraceable.

        38.     CSM’s directory http://directory.csmd.edu/ allows any user with access to the

internet to navigate to this website and search for a recipient’s name, recipient’s email address and

recipient’s phone number and link on a hyperlink that allows a user to send an email directly to



                                             Page 13 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 14 of 28



the recipient. Your Affiant performed a text message test on July 17, 2019, using the fake email

address of 123@mail.com to send to a CSM employee’s email account with the subject line and

message content of “Testing[.]” On the same day, your Affiant confirmed with the CSM employee

that she received the ‘Testing’ email to her CMS work email address, which appeared to have been

sent by email address 123@mail.com. Based on the Affiant’s training and expertise combined

with research associated from this investigation, including knowing about the sister-in-law’s

suicide and referring to the victim, your Affiant believes that the accounts roxiehart@yahoo.com

and tryingto@aol.com did not send the emails, but instead SPANN sent them through the CSM

Directory located on CSM’s website.

       39.     The victim filed another temporary protective order against SPANN in Arlington

General District Court in Virginia and it was denied on February 7, 2018 due to a lack of evidence

at the time directly tying him to any harassing communication. Many of the connections described

above were discovered through FBI investigation after February 7, 2018.

       40.     On or about February 25, 2018, the victim’s supervisor (“Supervisor”) received a

text message from anonymous@foto.nl1.torservers.net with the message: “Be sure to tell [Victim]

tomorrow that she can’t run or hide.” According to its website, the domain Torservers.net is an

independent network of foreign and U.S. based non-profit organizations that are known for

operating servers with high network bandwidth and running them as Tor exit nodes. Based on my

knowledge, training, and experience and research associated from this investigation, particularly

SPANN’s previous use of anonymizing techniques and Tor in particular, his direct reference to

the victim, and choice of the recipient, I believe that SPANN sent the text from

anonymous@foto.nl1.torservers.net.




                                          Page 14 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 15 of 28



        41.      On or about March 14, 2018, one of the victim’s co-workers received the same text

message three times to his cell phone number which came from three different email addresses;

nobody@remailer.paranoici.org, nobody@dizum.com, and anonymous@foto.nl1.torservers.net.

The message read, “[Victim] tried to sleep with [Co-worker 1]. Ask them about the dates they had

together.” According to an open source search, Dizum.com is a Netherlands-based anonymous

remailer. Based on my knowledge, training, and experience and research associated from this

investigation,      particularly   SPANN’s   previous    use   of   anonymizing    techniques    and

nobody@remailer.paranoici.org and anonymous@foto.nl1.torservers.net in particular, references

to the victim’s relationship with Co-worker 1, the recipient’s relationship to the victim, I believe

SPANN sent theses text messages.

        42.      On June 20, 2018, the mother of a coworker of the victim received numerous

anonymous text messages containing threats to the victim.           One of these messages stated,

“[Victim]’s life will come to an end. I have an extensive plan how I will hide in the backseat of

her car and get her at the right time.” Based on my knowledge, training, and experience and

research associated from this investigation, particularly SPANN’s previous use of anonymizing

techniques, the direct reference to the victim, and the choice of recipient, I believe that SPANN

sent these texts.

        43.      On or about August 4, 2018, the victim’s best friend, Best Friend, reported that the

victim and Best Friend were shopping together near Silver Spring, Maryland. As they exited one

of the stores, Best Friend saw SPANN walking past them in the opposite direction. The victim

and Best Friend decided to leave the area immediately and began walking back to the parking

garage where their vehicle was located. SPANN appeared, walking behind them towards the

parking garage and was a short distance away from them when Best Friend confronted SPANN



                                             Page 15 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 16 of 28



and told him to stop stalking them. Best Friend reported that SPANN then fled after “giving them

the middle finger.”

       44.     On or about August 5, 2018, Best Friend received an email from

noreply@anonymousemail.me with the message, “I should I [sic] went and got it real quick, I keep

it with me now. I would have loved to put it to the side of your head and light your ass up.”

       45.     Based on my knowledge, training, and experience, I believe that this message is

from SPANN and refers to SPANN’s ownership of a gun and desire to have used it on Best Friend

on August 5, 2018. So far, law enforcement have been unable to find any record of SPANN

owning a gun or having permission to carry one. However, according to the Maryland Automated

Firearms Services System, SPANN’s father owns a Ruger GP-100 Double Action .357 handgun,

which SPANN may have access to.

       46.     According to its website, the domain AnonymousEmail.me is a free secure online

emailer, based in Bulgaria, which allows users to send unlimited emails anonymously for free

without the need for registration.

       47.     On or about August 6, 2018, Montgomery County granted Best Friend’s request for

a temporary protective order against SPANN. Best Friend also reported the encounter with

SPANN to the Montgomery County Police Department.

       48.     On or about September 27, 2018, Montgomery County overturned the temporary

protective order following SPANN’s appeal due to a lack of evidence at the time directly tying

him to any harassing communication. Many of the connections described above were discovered

through FBI investigation after September 27, 2018.

       49.     In or around December 2018, another one of the victim’s sisters (hereinafter known

as “Sister 2”) and Sister 2’s co-workers began receiving anonymous emails and text message from



                                          Page 16 of 28
         Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 17 of 28



an unidentified person.       Sister 2 worked for a nonprofit advocacy organization located in

Washington, D.C. As described below, based on my knowledge, training, and experience and

research associated from this investigation, particularly SPANN’s previous use of anonymizing

techniques, the specific naming and name-calling of the victim, the choice of the victim’s sister

and her co-workers and alma mater as recipients, and the continuing pattern of behavior, I believe

that SPANN sent the communications listed below between December 12, 2018 and March 3,

2019.

        50.      On December 12, 2018, Sister 2 and a co-worker received an email from

mapagmahal@protonmail.com making sexual allegations about the victim and stating, “People with morals

like me call a girl like this a slut, and they would be correct. [Victim] is a slut who uses people strictly for

her own gain and pleasure. She is a very sick person. … [Victim] is a bad person who lacks a soul.”

        51.      On December 28, 2018, the victim’s college newspaper received two emails from

Direcholang@protomail.com stating that the victim was a victim of sexual assault while attending

college, and she plans to possibly sue the school. In particular, the email stated that, “Though this

happened years ago, the victim is still very traumatized and continues to act out.”

        52.      On December 28, 2018, two of Sister 2’s co-workers received an email to their

work email addresses from direcholang@protomail.com that described the victim as a “ho, ho,

ho,” and went on to say:

        Her name is [Victim’s name] she lives at [Victim’s address]. She is the daughter
        of [Victim’s parents’ names]. She has two full siblings [Victim’s siblings’ names]
        and one main half-sibling [Victim’s sibling’s name]. [Sister 1] lives at [Sister 1’s
        address] with her two wonderful daughters [Sister 1’s children]
The email then listed sexual activities allegedly tied to the victim.

        53.      On or about January 2, 2019, three of Sister 2’s co-workers received the same email

to their work email addresses from direcholang@protonmail.com, which referenced the victim by

name and the message read, “Actions have consequences, [Sister 2]. Your sister is going to learn
                                                Page 17 of 28
          Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 18 of 28



that in a very hard way. She thought she could just hurt as many people as she wanted, and she

thought she could do what she wanted. She has to pay, that’s all there is to it. She knows it, I

know it, and God knows it.”          Law enforcement identified the IP address of the sender,

185.70.40.130, in the header of the email. An open source lookup of the IP address resolved back

to ProtonMail.

          54.    On January 11, 2019, Sister 1’s former supervisor received an email from

Paalam2@protonmail.ch that announced the creation of a Tumblr account dedicated to hating the

victim.

          55.    On January 15, 2019, Sister 1’s former supervisor received an email from

Paalam2@protonmail.ch that made many sexual allegations about the victim’s parents.

          56.    On or about January 24, 2019, Supervisor received an email from

ILoveGod34@protonmail.ch with the message, “Fuck [the victim]. She’s a dirty bitch who has

taken dick up her ass before. I hope that bitch dies soon.” Law enforcement identified the IP

address of the sender, 185.70.40.136, in the header of the email. An open source lookup of the IP

address resolved back to ProtonMail, which indicates that the sender was using ProtonMail server.

          57.    On or about March 3, 2019, Sister 2 and several of her co-workers received the

same email message from noreply@clickitfuneralhome.com with the subject line, “Memory of

Fran (Efrossiny) Hilborn.” The body of the email read:

          [Victim’s full name] Age 27 of White Plains, Maryland was gunned down. She
          was born on July 25, 1991, to [Victim’s parents’ names]. She was a known hoe
          and homewrecker. She tried to sleep with 3 men that she knew were in
          relationships. She did this in college, grad school, and at her office. No one will
          miss her. May she burn in hell.

          58.    Starting on or about March 7, 2019, one of Sister 2’s co-workers (“Co-worker 2”)

received a series of text messages with Sister 2’s name in the subject line. All of the texts were



                                             Page 18 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 19 of 28



from phone numbers he did not recognize that all came from area code 410, were missing a digit,

and were labeled as having been sent from “Mike.”

       59.     The first message read, “Does [Sister 2] work at [street and suite address of office

in Washington, DC where Sister 2 works]? What time does she get to work?” Approximately

three hours later, “Mike” wrote, “There's so many traitors out there, that's why traitors must be

punished[.]”

       60.     The next night, on or about March 8, 2019, Co-Worker 2 received a text message

from “Mike” that read, “[street and suite address of office in Washington, DC where Sister 2

works.]” This message was followed, nearly simultaneously, by a text message with Sister 2’s

name in the title that stated, “I feel like I have to hurt someone for people to take me seriously.”

Approximately three minutes later, “Mike” wrote, “What time does [Sister 2] get to work in the

morning? I might need to wait for her either to arrive or leave.” Approximately ten minutes later,

“Mike” sent more text messages that stated, “I have a pic of all the [Sister 2’s employer’s] workers.

I might need to talk to them before they enter the building. I want to tell them how much I hate

[Victim].”

       61.     On March 9, 2019, Co-worker 2 received a text message in the morning from

“Mike” that contained only his email address with the victim’s name in the title. That night, Co-

worker 2 received three text messages within six minutes. The texts said, “what to do, people

aren't listening to me. I might have to shoot the place up.” Then, “I'm tired of being treated like

shit. Somebody's got to die.” Followed by, “No one fucking listens!” Approximately a half hour

later, Co-worker 2 received a text message that read, “I have so much anger, [Co-worker 2].”

Shortly thereafter, Co-worker 2 received another text message that read, “[Victim] has to die.”

Approximately an hour later, Co-worker 2 received another text message that read, “Many people



                                           Page 19 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 20 of 28



have wronged me, I want to shoot them all and their loved ones.” A little more than an hour after

this, Co-worker 2 received another text message that read, “One way or another, I'm going to kill

[Victim].”

       62.     Co-worker 2 continued to receive similar (and in some cases identical) text

messages on March 10 (including one containing link with a photograph of Sister 2, Co-worker 2,

and their colleagues), March 11, March 12, March 14, March 16, and March 17.

       63.     On or about March 11, 2019, as a result of the text messages Co-worker 2 received,

the Executive Director closed the D.C. nonprofit office and told employees to work from home

because of the concern that the unidentified person making the threats would show up at the office

and start shooting people. The Executive Director reported the threat to the DC Metropolitan

Police Department and notified the office building’s security to restrict building access.

       64.     On or about March 26, 2019, Sister 2 and Co-worker 2 received an email from

cameronrezo@runbox.com with the message, “[Victim] does not take responsibility for her

actions. She tries to act like I’m the bad person, she’s evil and a slut. I hate that bitch [Victim]!

Ahhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhhh”.

       65.     On    or   about   March     27,   2019,    Sister   2   received   an   email   from

support@everloved.com that was titled “[Victim]’s Obituary” and the email stated “[Victim]: July

25, 1991 – July 24, 2019” and contained a link to a memorial page for the victim. Ever Loved,

Inc. is an online company that assists individuals in making funeral plans for their deceased,

connects them to funeral providers, and host obituary webpages created by their users at a low

cost. The memorial page that was emailed to Sister 2 had the correct birthday for the victim, a fact

SPANN had learned during the course of his relationship with her.




                                           Page 20 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 21 of 28



       66.     On or about March 30, 2019, Co-worker 2 received a similar text message from

godlover82@protonmail.com with the message “[Victim]’s Obituary, Join us in this celebration,

[Victim], July 25, 1991 - July 24, 2019, [Victim]’s memorial website can be found here:

https://everloved.com/life-of/[victim]-white-plains-md-usa/.”

       67.     According to Ever Loved, on or about March 27, 2019, a user signed up for Ever

Loved with the email account godlover82@protonmail.com. The user provided the name “Robert

Marks.” On the same day, godlover82@protonmail.com created a memorial for the victim with

the associated URL of https://everloved.com/life-of/[victim]-white-plains-md-usa/.        The user

listed the deceased’s (the victim’s) location as White Plains, Maryland. The user’s IP address was

2c0f:f930:0:3::221. An open source lookup of the IP address revealed that the IP address

2c0f:f930:0:3::221 resolves back to the IP Address 197.231.221.211, which is a Tor exit node and

the user’s true IP address is, therefore, untraceable.

       68.     On or about April 2, 2019, Sister 2 and Supervisor, received an email from

cameron@runbox.com with the subject: “[Victim]-My Rap Skills” and the message:

       Traitors all around me, They wanna down me, Put that gun in their face, There
       won’t be a case, I’ll deliver them to the river, Tie ‘em down with a weight, All my
       bullies will finally see the cool me Sometimes I sit and stare at the wall because no
       one will give me a call All my enemies will fall, my raps are so raw.
Runbox is a secure anonymous email company located in Norway.
       69.     On or about April 13, 2019, the victim received an email from

godlover82@protonmail.com with the message: ‘Subject: I’m Going to Kill you, [Victim], I’m

going to kill you, [Victim].” An open source lookup of the IP address 185.70.40.133 associated

with the email resolves back to ProtonMail.

       70.     Also on or about April 13, 2019, the victim and Co-worker 2 received an email

from godlover82@protonmail.com with the message: “Hey [Victim], Always remember when


                                            Page 21 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 22 of 28



you’re getting this payback and your punishments from me, you did this to yourself. You chose

the devil while I chose God. I have morals, you don’t[.]” An open source lookup of the IP address

associated with the email resolved back to ProtonMail.

       71.     On or about April 20, 2019, Co-worker 2, Sister 2, and a friend of the victim’s sister

received identical emails from godlover82@protonmail.com with the subject: ‘The Death of

[Victim]’ and the message read:

       My current plan is to kill [Victim] on July 24th of this year. I am still considering
       what I will use as the murder weapon. I don’t want her to reach the age of 28. You
       can save this email for that time. You can’t save her anyway. If God allows me to
       take her life, then it shall be done.
An open source look up of the IP addresses associated with the sender resolves back to

ProtonMail.com.

       72.     An open source look up of the IP addresses associated with the sender resolves back

to ProtonMail.com. Based on my knowledge, training, and experience and research associated

from this investigation, particularly SPANN’s previous use of anonymizing techniques, the

specific naming and name-calling of the victim, the choice of the victim’s sister and her co-workers

as recipients, and the continuing pattern of behavior, I believe that SPANN sent the

communications in April 2019 from ProtonMail and Runbox.

       73.     On or about May 20, 2019, an unidentified person placed a 30-day hold on mail

delivered to the victim’s parent’s home address from May 22, 2019 to June 21, 2019. According

to U.S. Postal Service records, the unidentified person that requested the hold provided the victim’s

father’s name and the email account mutrobocub@mywrld.top. The IP address 217.115.10.132

was associated with the request. An open source lookup of the IP address came back to a Tor exit

node. During their relationship, SPANN visited the victim’s parent’s home and was familiar with

their names and address.      Based on my knowledge, training, and experience and research


                                           Page 22 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 23 of 28



associated from this investigation, particularly SPANN’s previous use of anonymizing techniques

like Tor, the choice of the victim’s parents as victims, and the continuing pattern of behavior, I

believe that SPANN placed the hold on the victim’s parents’ mail.

       74.     On or about June 6, 2019, another one of the victim’s co-workers received an email

to her work email account from godlover82@protonmail.com. The subject of the email was

“Sinners Must Die” and the message read, “If you have ever fornicated, you are a sinner. If you

have committed adultery, you are a sinner, and so on and so forth. I can’t take seeing people sin,

I loathe sinners! I need to do something about it.” According to ProtonMail records, during the

time the email was sent, the godlover82@protonmail.com user was logged into the

godlover82@protonmail.com email account and connected to a Tor IP address. The header email

identified that the IP address of the sender was 185.70.40.133. An open source lookup of the IP

address resolved back to ProtonMail.

       75.     On or about June 26, 2019, while walking back from a lunch break to her new job,

Best Friend encountered SPANN on the street. SPANN was walking alone. They passed each

other near Union Station in Washington, DC and made eye contact but did not speak. Best Friend

waited until SPANN was some distance away before she walked into her office building in order

to avoid SPANN discovering where she worked. SPANN and Best Friend work in office buildings

in Washington, D.C. approximately two blocks from each other.

       76.     On or about July 1, 2019, Best Friend received an email to her personal email

account from godlover82@protonmail.com with the message, “Hey, You know who you are,

[abbreviation of organization’s name where Best Friend works]. Walking on the other side of the

street doesn’t mean I can’t see you. I didn’t really like your dress today, it had too many colors.”

Best Friend reported that on the same day she received the email, she was wearing a colorful navy



                                           Page 23 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 24 of 28



blue dress with red flowers and walking on the opposite side of the street in Washington, D.C.

from where she had previously observed SPANN.

        77.     Best Friend reported the threats that she had been receiving to her work supervisors

and they agreed not to put any of Best Friend’s information on the organization’s website.

However, Best Friend conducted a public source search of her name and discovered her name,

new job title, and contact information was posted on the website www.zoominfo.com. Best Friend

contacted the company and requested that her information be taken down from its website.

Zoominfo agreed and immediately took it down. ZoomInfo is a subscription-based software as a

service company that sells access to its database of information about business people and

companies to sales, marketing, and recruiting professionals.

        78.     On or about July 2, 2019, the victim’s sister [hereinafter referred to as “Sister 3”],

Best Friend, and the victim’s co-worker, received an email from godlover82@protonmail.com that

read, “I’m tired of people trying to use me, this world is evil. I will continue to fight this evil

world. If I want to use violence to get my point across then so be it. You people will not listen to

me until I’m waving a gun around.” A few minutes after this email, Best Friend and Sister 3

received another email from godlover82@protonmail.com with the message, “I don’t care if I have

to do life in prison, if God wants me to kill [Victim], I will do it.”

        79.     On or about July 7, 2019, Best Friend received an email at her new work address

from godlover82@protonmail.com with the subject line, “Scary!” In the message was a link to a

YouTube video, https://youtu.be/WP9okjYzUWU?t=313, that tells the story of Peggy Klinke who

was stalked for years and, despite moving out of state and frequently seeking law enforcement

assistance, was ultimately shot to death by her ex-boyfriend Patrick Kennedy during a 2003

murder-suicide. The video describes how Mr. Kennedy was able to locate and kill Ms. Klinke,



                                             Page 24 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 25 of 28



with the help of a private investigator, even though he was on pretrial release pending trial for

crimes against Ms. Klink at the time of the murder.

       80.     On or about July 18, 2019, Best Friend received an email to her personal email

account from godlover82@protonmail.com and the message read, “Target #3 was wearing an all

black outfit with a black purse.” Best Friend reported that on the same day she received the email,

she wore an all-black outfit to work.

       81.     Based on my knowledge, training, and experience and research associated from this

investigation, particularly SPANN’s previous use of anonymizing techniques like ProtonMail, the

specific naming and name-calling of the victim, the choice of the victim’s best friend, sister, and

her co-workers as recipients, the specific reference to the previous time that Best Friend had seen

SPANN, and the continuing pattern of behavior, I believe that SPANN sent the communications

from godlover82@protonmail.com.

       82.     On July 20, 2019, a Pen Register Trap and Trace was initiated on SPANN’s home

internet line and a search was initiated on SPANN’s cellphone geolocation.

       83.     On or about July 20, 2019, Brendon Spann’s home internet line showed internet

traffic to TOR2WEB between 2:31 PM and 4:05 PM. Geolocation information from Spann’s

cellphone indicated that Spann’s cellphone was in the vicinity of the PREMISES at the time.

TOR2WEB is software that facilitates access to the Dark Web, specifically to web sites hidden

behind Tor. In my knowledge, training, and experience I know that such Tor Hidden Services are

often criminal forums where drugs, guns, and other illicit materials and services are sold.

       84.     Also on or about July 20, 2019, activity on Brendon Spann’s home internet line

showed internet traffic to Privax LTD between 2:31 PM and 3:47 PM. Geolocation information

from Spann’s cellphone indicated Spann’s cellphone was near his apartment at that time. Spann’s



                                           Page 25 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 26 of 28



home internet traffic also showed online traffic to Privax LTD between 10:02 PM and 10:09 PM.

The internal light from SPANN’s apartment was consistently visible in video surveillance from

during that time. Privax LTD is the parent company of HideMyAss!, a service that facilitates

anonymous internet access.

       85.     During the course of the investigation, law enforcement and the victim discovered

the website ihate[Victim]11.tumblr.com. This site publicly showed a photograph of the victim, an

address associated with the victim, and the statement “Wanna meet?”

       86.     During the course of the investigation, law enforcement and the victim also found

a website fuck[Victim].tumblr.com. This site states in part “R.I.P [Victim] (1991-2019).” It also

publicly listed an address associated with the victim. Based on my knowledge, training, and

experience and research associated from this investigation, particularly the naming and name

calling of the victim, his knowledge of her birthdate, and the consistent pattern of behavior, I

believe that SPANN created both of these Tumblr sites.

       87.     According to ProtonMail’s records, the godlover82@protonmail.com account was

created on January 26, 2019. The email address linked to the account was mufetunas@utoo.email.

All of the IP addresses associated with the login history for godlover82@protonmail.com were

Tor exit nodes and the true IP address of the sender was, therefore, untraceable.

       88.     According to ProtonMail, account ILoveGod34@protonmail.ch was created on

January 17, 2019 and last accessed January 24, 2019. The email address linked to the account was

rasesugej@2mail.next.com. ProtonMail did not have any IP addresses on record for this account.

       89.     For the purposes of this Warrant, the Affiant has only included text messages and

emails relevant to establish probable cause for this affidavit. From on or about November 2017 to

present, over 30 individuals linked to the victim have received a total of at least 400 harassing and



                                           Page 26 of 28
        Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 27 of 28



threatening messages and/or online posts from an unidentified person. Although these messages

and posts often come from different sources, their tone, language, and contents are consistent,

particularly in that they almost always directly reference the victim in some way. At present, the

victim, the victim’s parents, the victim’s siblings, the victim’s friends, and even the victim’s

family’s co-workers continue to receive threatening messages, which are all linked to the victim.

The victim and her siblings have also received a high volume of unsolicited catalogs concerning

sex or firearms by mail at their places of work and home addresses. The members of the victim’s

family have also received numerous anonymous automated phone calls.

       90.     The victim, Sister 1, and Best Friend all filed for temporary protective orders

against SPANN on separate occasions stemming from direct threats and harassments they had

received. All of the protective orders were denied due to a lack of evidence at the time, after

SPANN challenged them.

       91.     After in or about November 2017, the threats and harassment are consistently done

in ways to hide the true identity and the location of the sender, although the nature and content of

the messages makes clear they are all from the same sender, SPANN. For example, Textforfree,

the company associated with the website www.textforfree.net, gave records that showed

approximately 121 text messages sent to the victim or an individual linked to the victim from their

website. The website-based text messages sent between November 29, 2017 and September 5,

2018 were submitted after the user logged in through the Tor network or another comparable proxy

based obfuscation site. Thus, the original source of the transmissions is effectively untraceable.

       92.     Similarly, to further hide the sender’s identity and location, the threats and

harassment were often sent from email accounts from foreign and obscure email providers. In

addition to Anonymousmail.me (Bulgaria) and ProtonMail (Switzerland), which have been



                                           Page 27 of 28
           Case 1:19-cr-00252-ABJ Document 1-1 Filed 07/23/19 Page 28 of 28



described above, Runbox is a free online email provider that is located in Oslo, Norway. Based

on my training and experience, free online email providers outside the U.S. may be used to obscure

a user’s true identity. Additionally, your Affiant knows that creating an email account with an

email provider outside of the United States does not mean that the user of that account must be

located within the country of the email provider.

       93.      In my knowledge, training, and experience, I know that an experienced and careful

user of such online anonymity tools as Tor and ProtonMail, such as SPANN, would also protect

his devices. Such protection would likely include encryption of all of his devices and a means to

rapidly delete any and all evidence on his devices. Therefore, Your Affiant requests that the Court

grant permission for law enforcement to enter the premises without knocking and announcing their

presence first. A traditional knock and announce arrest warrant would likely give SPANN time to

lock or wipe all of his digital devices, thus deleting or rendering inaccessible to law enforcement

important evidence of his criminal activity.

                                         CONCLUSION

       Based on the forgoing, I respectfully request that the Court issue the proposed arrest

warrant.


                                      ______________________________________
                                      SPECIAL AGENT HEATHER M. RITTER
                                      FEDERAL BUREAU OF INVESTIGATION


SWORN AND SUBSCRIBED BEFORE ME ON THE _______ DAY OF JULY, 2019.



                                               ___________________________________
                                               BERYL A. HOWELL, CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT COLUMBIA

                                           Page 28 of 28
